FILED
                            NOT FOR PUBLICATION                             NOV 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-15650

               Plaintiff - Appellee,             D.C. No. 3:08-cv-04371-MMC

 v.
                                                 MEMORANDUM*
DOUGLAS R. CARAWAY,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Maxine M. Chesney, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Taxpayer Douglas R. Caraway appeals pro se from the district court’s order

denying his motion for relief from judgment in the United States’ action to reduce

to judgment federal income tax assessments for tax years 1995 and 1998 to 2004.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion for relief from judgment under Fed. R. Civ.

P. 60(b)(1). Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1223 (9th Cir. 2000).

We affirm.

      The district court did not abuse its discretion by denying Caraway’s motion

for relief from judgment because the district court considered the correct legal

framework and did not rely on clearly erroneous facts. See id. at 1223-24

(discussing four-factor equitable determination required for relief under Rule

60(b)(1)).

      To the extent that Caraway seeks relief under Fed. R. Civ. P. 60(b)(6), we do

not consider this argument because Caraway did not raise it before the district

court. See Cold Mountain v. Garber, 375 F.3d 884, 891 (9th Cir. 2004).

      We do not consider any documents that are not part of the district court

record. See Fed. R. App. P. 10(a); Kirshner v. Uniden Corp. of Am., 842 F.2d
1074, 1077 (9th Cir. 1988).

      We reject Caraway’s contentions concerning his tax liabilities as stipulated

to by the parties and as determined by the district court.

      AFFIRMED.




                                           2                                     13-15650